Case: 3:20-cr-50033 Document #: 13 Filed: 09/29/20 Page 1 of 7 PagelD #:59

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
GENERAL ORDER 20-0028

The Honorable lain D. Johnston has been confirmed as a United States District Judge for the Northern
District of Illinois; therefore

It is hereby ordered that all previously pending cases and referrals before the Honorable lain D.
Johnston as a U.S. Magistrate Judge are to be reassigned to the Honorable Lisa A. Jensen; and

It is also ordered cases where Judge Johnston was the designated magistrate judge and requires
further action, the Clerk shall assign the matter to Magistrate Judge Jensen; and

It is also ordered that any case that is reassigned pursuant to this Order, and remains open at such
time when the next magistrate judge in the Western Division is appointed, shall be reassigned to that
magistrate judge.

ENTER:
FOR THE EXECUTIVE COMMITTEE

 

fn“

day of September, 2020

Dated at Chicago, Illinois this 24
Case: 3:20-cr-50033 Document #: 13 Filed: 09/29/20 Page 2 of 7 PagelD #:60

Civil Consent Cases Reassigned to Magistrate Judge Jensen

1:17-cv-07430
3:19-cv-50005
3:19-cv-50009
3:19-cv-50088
3:19-cv-50114
3:19-cv-50157
3:19-cv-50178
3:20-cv-50055
3:20-cv-50076
3:20-cv-50090
3:20-cv-50115
3:20-cv-50137
3:20-cv-50181
3:20-cv-50195
3:20-cv-50201
3:20-cv-50230
3:20-cv-50255
3:20-cv-50264
3:20-cv-50271
3:20-cv-50309
3:20-cv-50311
3:20-cv-50322

Ciarpaglini et al v. City of South Beloit Police Department et al

McCauley v. Saul
Baeza v. Saul
Jerding v. Saul
Fitzgerald v. Saul
Bunton v. Saul
Brosman v. Saul
Wolf v. Commissioner of Social Security
Thomas v. Saul
Wisocki v. Saul
Harezlak v. Saul
Ballard v. Saul
Halan v. Saul
Weyers v. Saul
Norman v. Saul
Widman v. Saul
West v. Saul
Barnes v. Saul
Fillmore v. Saul
Bonzi v. Saul
Thomsen v. Saul
Woodliff v. Saul

Civil Referral Cases Reassigned to Magistrate Judge Jensen

:12-cv-07296
:14-cv-05185
:15-cv-00776
:16-cv-09299
:17-cv-02004

= = = = —

:17-cv-07840
:18-cv-03977
:18-cv-04166
:18-cv-06874
:19-cv-00598
:19-cv-01657
:19-cv-02955

= = = = = = —

3:12-cv-50324
3:13-cv-50218

Gakuba v. O'Brien

Ellis v. Butler et al

Gonzalez v. Nygren et al

Griggs v. Fatheree

Minnesota Lawyers Mutual Insurance Company v. Koroll
et al

Greyer v. Illinois Department of Corrections et al
Gaines v. Wexford Health Sources, Inc. et al
Peters v. Lashbrook

Logan v. Rauner et al

Thompson v. Caruana et al

Blanco v. Watson

Cash v. VanVickle et al

DR Distributors, LLC v. 21 Century Smoking, Inc.
Gakuba v. Karner et al.

2

Durkin
Reinhard
Reinhard
Lee
Reinhard

Reinhard
Reinhard
Reinhard
Reinhard
Tharp

Reinhard
Reinhard

Durkin
Durkin
Case: 3:20-cr-50033 Document #: 13 Filed: 09/29/20 Page 3 of 7 PagelD #:61

3:13-cv-50392
3:14-cv-50164
3:15-cv-50063
3:15-cv-50098
3:15-cv-50195
3:16-cv-50074
3:16-cv-50105
3:16-cv-50107
3:16-cv-50117
3:16-cv-50162
3:16-cv-50285
3:17-cv-50046
3:17-cv-50094
3:17-cv-50185
3:17-cv-50188
3:17-cv-50205
3:17-cv-50218
3:17-cv-50330
3:17-cv-50340
3:17-cv-50355
3:17-cv-50388
3:18-cv-50031
3:18-cv-50050
3:18-cv-50065
3:18-cv-50105
3:18-cv-50111
3:18-cv-50114
3:18-cv-50120
3:18-cv-50140
3:18-cv-50164
3:18-cv-50177
3:18-cv-50222
3:18-cv-50231
3:18-cv-50241
3:18-cv-50243
3:18-cv-50255
3:18-cv-50260

3:18-cv-50269
3:18-cv-50275
3:18-cv-50282
3:18-cv-50284
3:18-cv-50302
3:18-cv-50310
3:18-cv-50314
3:18-cv-50323
3:18-cv-50373
3:18-cv-50392
3:18-cv-50415
3:19-cv-50004

Laskowski v. Chandler et al

Chen et al v. Solano et al

Span v. Chaves et al

Montgomery v. Jenkins et al

Carter v. Yurkovich et al

Fleming v. Illinois Department Of Corrections et al
Pryor v. Yurkovich et al

Thames et al v. Godinez et al

May v. Godinez et al

Boykin v. Sandholm

Curtis v. FCA US, LLC.

Wilkerson v. Chovinard et al

Casciaro v. Combs et al.

Langdon v. ServiCom, LLC
Perez-Perez et al v. Monsanto Company
United States of America v. Poke
Monroe v. Varga et al

Luellen v. Chamberlain et al

Thrower v. Allen et al

Mohandie v. Varga et al

Williams v. Milne et al

Margarella v. Chamberlain et al

Woodley v. Baldwin et al

Davis v. Santos et al

Irvin v. Wexford Health Source, Inc.et al
Brooker v. Boomer et al

Cover, Jr. v. OSF Healthcare Systems
Williams v. Bald et al

Thomas v. Aramarkinc. et al

Martinez v. Majhea et al.

Darnell v. Varga et al

Cano v. Gryigel et al

Kasper v. Varga

Eagan v. Newman et al

Pessman v. Trek Bicycle Corporation
Lopez v. Lashbrook et al

M.O. v. Hononegah Community High School District
#207 et al

McAdory v. Caruana et al

Martin v. FCA US LLC et al

Banks v. Wexford Health Source, Inc. et al
Riddle et al v. Oliver et al

Kroll v. Commissioner of Social Security
Gay v. Ortman et al

Gospodinov v. Hudson et al

Brown et al v. SERVICOM, LLC et al
Whitaker v. Chess et al

Cauthen v. FHN Memorial Hospital
Griffin v. Cordoba etal

Miller v. Village of Kirkland et al

3

Reinhard
Ellis
Reinhard
Reinhard
Reinhard
Reinhard
Reinhard
Reinhard
Reinhard
Durkin
Reinhard
Kennelly
Reinhard
Tharp
Blakey
Lee
Leinenweber
Reinhard
Tharp
Tharp
Pallmeyer
Lee
Reinhard
Blakey
Reinhard
Durkin
Durkin
Lee
Kennelly
Tharp

Lee
Reinhard
Tharp
Pallmeyer
Blakey
Pallmeyer
Reinhard

Tharp
Tharp
Lee
Blakey
Blakey
Lee
Kennelly
Reinhard
Reinhard
Blakey
Reinhard
Blakey
Case: 3:20-cr-50033 Document #: 13 Filed: 09/29/20 Page 4 of 7 PagelD #:62

3:19-cv-50006

3:19-cv-50037
3:19-cv-50039
3:19-cv-50051
3:19-cv-50057
3:19-cv-50081
3:19-cv-50085
3:19-cv-50092
3:19-cv-50103
3:19-cv-50109
3:19-cv-50115
3:19-cv-50120
3:19-cv-50121
3:19-cv-50122
3:19-cv-50133
3:19-cv-50135
3:19-cv-50152
3:19-cv-50199
3:19-cv-50205
3:19-cv-50214
3:19-cv-50221
3:19-cv-50235
3:19-cv-50248
3:19-cv-50257
3:19-cv-50265
3:19-cv-50268
3:19-cv-50269
3:19-cv-50271
3:19-cv-50275
3:19-cv-50282
3:19-cv-50312
3:19-cv-50322
3:20-cv-50021
3:20-cv-50054
3:20-cv-50060
3:20-cv-50067
3:20-cv-50071
3:20-cv-50080
3:20-cv-50085
3:20-cv-50087
3:20-cv-50088
3:20-cv-50095
3:20-cv-50102

3:20-cv-50108

3:20-cv-50111
3:20-cv-50117

Central Laborers Pension Fund et al v. Image Pro's
Asphalt Maintenance Inc. et al

Covelli v. Varga et al

Massenburg v. Winnebago County et al

Short v. Varga et al

Neely v. Varga et al

Sims v. Shaver et al

Spratt v. Varga et al

Trosper v. Commissioner of Social Security
James v. Chattic et al

Ainley v. Korn

Hartlep v. Jo Daviess County Sheriff's Office
Pennie v. City of Rockford et al

Frazier v. Wexford Health Sources, Inc. et al
FireBlok IP Holdings, LLC v. Hilti, Inc.
Rongere v. City of Rockford, Illinois

Hollis v. CEVA Logistics US Inc.

Neal v. Hudson

Thomas v. Seal-Rite Door, Inc.

Ruderman v. Prim et al

Abdallah et al v. Pagryzinski et al

Hernandez v. Wal-Mart Stores, Inc.

McNamara v. United Healthcare Services, Inc.
Dismuke v. Ponte

Landis v. Murton et al

Tikeria Blake v. City of Rockford et al

Marie v. United States of America

Jackson v. Illinois Department of Corrections et al
James v. Varga et al

Gatewood v. Varga et al

Rodriguez v. Hernandez et al

United States of America v. Davis

McIntosh v. United States of America

Jackson v. 1.D.0.C. et al

Sims v. Nascote Industries, Inc

Campbell v. Rivers

Manns v. Rivers

Lake Country Growers, Inc. v.Moest Holdings, LLC
Wagner v. Wexford Health Source et al
Westendorf v.Walmart Inc.

Parham v. Brockhart et al

Funches v. Hermeyer et al

Jones v. Rivers

Light House Church AG of McHenry, Illinois v. Village of
Johnsburg

Board of Education of Community High School District No.

155 v. E.C. and J.C., individually and as parents and next
friends of J.C., a minor

Walker, Jr. v. Zantz et al

Alexander v. O'Brien et al

Reinhard

Pallmeyer
Reinhard
Lee
Reinhard
Tharp
Blakey
Reinhard
Ellis
Pallmeyer
Reinhard
Tharp
Tharp

Lee
Reinhard
Reinhard
Tharp
Ellis
Durkin
Kennelly
Pallmeyer
Reinhard
Reinhard
Pallmeyer
Lee
Durkin
Blakey
Ellis
Pallmeyer
Tharp
Kennelly
Feinerman
Blakey
Lee
Tharp
Reinhard
Reinhard
Ellis
Feinerman
Reinhard
Reinhard
Kennelly
Tharp

Ellis

Reinhard
Reinhard
Case: 3:20-cr-50033 Document #: 13 Filed: 09/29/20 Page 5 of 7 PagelD #:63

3:20-cv-50121
3:20-cv-50127

3:20-cv-50130
3:20-cv-50146
3:20-cv-50151
3:20-cv-50153
3:20-cv-50155

3:20-cv-50157
3:20-cv-50158
3:20-cv-50160
3:20-cv-50163
3:20-cv-50168
3:20-cv-50172
3:20-cv-50175
3:20-cv-50185
3:20-cv-50198
3:20-cv-50199
3:20-cv-50204
3:20-cv-50207
3:20-cv-50211
3:20-cv-50216
3:20-cv-50223

3:20-cv-50226
3:20-cv-50231
3:20-cv-50236
3:20-cv-50241
3:20-cv-50243

3:20-cv-50247
3:20-cv-50253

3:20-cv-50258
3:20-cv-50259
3:20-cv-50262
3:20-cv-50269
3:20-cv-50277
3:20-cv-50278
3:20-cv-50282
3:20-cv-50287
3:20-cv-50294
3:20-cv-50296
3:20-cv-50297
3:20-cv-50300
3:20-cv-50301
3:20-cv-50307

3:20-cv-50314

Jordan v. Sawyor et al

My ROI Marketing Systems, Inc. v. Regenerative Health
360 LLC

Allen v. Rasmussen College

Gevas v. Sheehy et al

Knight v. Federal Bureau of Prisons et al

The Beloved Church et al v. Pritzker et al

Nationwide Property & Casualty Co. et al v. Rockford
Commercial Warehouse, Inc.

United States of America v. Hansen

Massenburg v. Pritzker et al

Mickling, Sr. v. Hudson

Smith v. Saul

Landis v. Rivers et al

Davis v. Lemere et al

Thomas v. Rivers

Alvarado v. Hudson

Piercey v. Pier 1 Imports, Inc.

Dismuke v. Salasadi et al

Spratt v. Varga et al

Sandoval, Sr. et al v. Rockford Police Department et al
Jordan v. Samuels, Jr. et al

Calderon v. Prim et al

Pioneer Hi-Bred International Inc et al v. Kaus Seed Inc
et al

Wenzel v. Target Corporation

Elam v. C. Williams

United States of America v. Flournoy

Williams v. Rivers et al

Republic Technologies (NA), LLC et al v. J & F Tobacco
Co etal

Tara Hoover v. Saidet al

Carpenters Pension Fund of Illinois v. Kyler Construction,
Inc.

Mardis v. Rosenie

Mardis v. McCalister

Dusenbery v. Rivers

Smith v. United States

United States of America v. Dowthard

Reid v. United States of America et al

Thomas v. Geiken et al

Cashmore v. Follett School Solutions, Inc.

Frazier v. Honeywell International, Inc. et al

AmGuard Insurance v. Williams et al

Jordan v. Rivers et al

United States of America v. Washington

Thompson v. Alitizer et al

Northern Illinois Electrical Joint Apprenticeship &
Training Trust Fund et al v. Nicholson Electric, Inc.
Thigpen v. Inman et al

5

Pallmeyer
Tharp

Tharp
Reinhard
Ellis

Lee
Reinhard

Reinhard
Tharp
Durkin
Durkin
Pallmeyer
Blakey
Feinerman
Tharp
Reinhard
Reinhard
Blakey
Ellis
Pallmeyer
Reinhard
Tharp

Reinhard
Kennelly
Kendall
Pallmeyer
Tharp

Ellis
Kennelly

Kennelly
Kennelly
Reinhard
Reinhard
Reinhard
Reinhard
Pallmeyer
Ellis
Blakey
Blakey
Palimeyer
Kennelly
Blakey
Ellis

Reinhard
Case: 3:20-cr-50033 Document #: 13 Filed: 09/29/20 Page 6 of 7 PagelD #:64

3:20-cv-50317
3:20-cv-50326
3:20-cv-50329
3:20-cv-50334
3:20-cv-50339
3:20-cv-50342
3:20-cv-50344
3:20-cv-50349
3:20-cv-50356
3:20-cv-50359
3:20-cv-50364
3:20-cv-50366
3:20-cv-50371

Criminal Case Reassigned to Magistrate Judge Jensen

3:20-cr-50033

Criminal Referral Cases Reassiqned to Magistrate Judge Jensen

3:10-cr-50019
3:14-cr-50042
3:16-cr-50010
3:16-cr-50030
3:16-cr-50058
3:16-cr-50060
3:17-cr-50002
3:17-cr-50039
3:17-cr-50077
3:18-cr-50013
3:18-cr-50030
3:18-cr-50044
3:18-cr-50046
3:18-cr-50051
3:18-cr-50058
3:18-cr-50061
3:18-cr-50064
3:18-cr-50066
3:18-cr-5007 1
3:18-cr-50075
3:18-cr-50076
3:18-cr-50082
3:19-cr-50001
3:19-cr-50002
3:19-cr-50015
3:19-cr-50016
3:19-cr-50022
3:19-cr-50024
3:19-cr-50026
3:19-cr-50027

Wilbanks v. Winnebago County et al

Jeburk v. Rivers

Zierler v. Winnebago County Sheriff Department et al

Colon v. Jeffreys et al

Drummer v. Sunrise Credit Services, Inc.
Swinson v.Lincolnshire Place
Landry v. Caruana et al

Santos v. Sitkie et al
Rock v. Smith

Bowers v. Mlotshwaet al

Robin v. Saul
Thompson v. Saul
Jackson v. Does

USA v.

USA v.
USA v.
USA v.
USA v.
USA v.
USA v.
USA v.
USA v.
USA v.
USA v.
USA v.
USA v.
USA v.
USA v.
USA v.
USA v.
USA v.
USA v.
USA v.
USA v.
USA v.
USA v.
USA v.
USA v.
USA v.
USA v.
USA v.
USA v.
USA v.
USA v.

Howells

Cain et al
Cazares
Chaparro
Claybron

Hayes

Johnson

Taylor, Jr. et al
Hatchett
Davenport
Javier A. Perez et al
McKinney
Thompson
Julian Young
Euell

Ryan Link
Wittwer
Granados-Leon
Dixon

Trammell

Marks

Welch

Umbaugh
Manriquez et al
Marks

Payne

Brown

Brian Kotlienthong
Thomas
Delacruz
Herron-Simmons

Reinhard
Reinhard
Blakey
Tharp
Kennelly
Feinerman
Reinhard
Durkin
Reinhard
Lee
Feinerman
Tharp
Reinhard

Blakey
Fugitive Calendar
Tharp
Reinhard
Leinenweber
Ellis
Reinhard
Reinhard
Leinenweber
Reinhard
Reinhard
Blakey
Reinhard
Reinhard
Reinhard
Lee
Reinhard
Leinenweber
Lee

Tharp
Reinhard
Reinhard
Reinhard
Tharp

Ellis
Kennelly

Lee

Tharp
Reinhard
Reinhard
Case: 3:20-cr-50033 Document #: 13 Filed: 09/29/20 Page 7 of 7 PagelD #:65

3:19-cr-50028
3:19-cr-50029
3:19-cr-50038
3:19-cr-50039
3:19-cr-50044
3:19-cr-50047
3:19-cr-50048
3:20-cr-50003
3:20-cr-50016
3:20-cr-50017
3:20-cr-50018
3:20-cr-50019
3:20-cr-50032

USA v.
USA v.
USA v.
USA v.
USA v.
USA v.
USA v.
USA v.
USA v.
USA v.
USA v.
USA v.
USA v.

Wagener
Van Sach
Curt Bottcher
Shelton et al
Perez

Price et al

Malikk J. Shelton-Craig

Wyre et al

Jose Antonio Morales Cacique

Marks
Guerrero
Schneider et al
Cardenas

Kendall
Blakey
Reinhard
Tharp
Reinhard
Reinhard
Lee
Reinhard
Reinhard
Leinenweber
Reinhard
Reinhard
Tharp
